       Case 8:21-mj-00106-DUTY Document 11 Filed 02/17/21 Page 1 of 1 Page ID #:43
                                                                                                                               LOUR
                                                                                                       CLERK, U.S. DISTRICT
                                                                                                                                         i
                                                                                                               FEB 172021
                                                                                                      CENTRAL DISTRIC          A~p~P~TY

                                                U NITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
United States of America,                                                   CASE NUMBER:

                                                                                                  8:21-mj-00106-DUTY
                                                         PLAINTIFFS)
                                   v~
Christian Alexander Secor,                                                      FINAL COMMITMENT AND WARRANT OF REMOVAL
                                                                                                        District of         Columbia
                                                       DEFENDANT(S). I At                            Washington, D.C.
                                                                                                         (City)

To: United States Marshal Tor the Central District of California

The above-named defendant is hereby remanded to your custody and you are hereby ORDERED to remove him/her forthwith, along
with a certified copy of this Commitment,to the custodian of a place of confinement within the District of Origin, approved by the
Attorney General of[he United States, where the defendant shall be received and safely kept until discharged in due course oflaw.

This defendant was arrested in this District after the filing of a(n):
❑     Indictment             ❑           Information                   ~        Complaint                  ❑          Order of court
❑     Pretrial Release       ❑           Probation                     ❑        Supervised Release         ❑          Violation Notice
      Violation Petition                 Violation Petition                     Violation Petition

charging him or her with (brief description of offense) Assaulting, etc,. Officers, Aiding &Abetting; Civil Disorder; Obstructing
an Official Proceeding; Entering &Remaining on Restricted Building or Grounds; Violent Entry /Disorderly Conduct.

      in violation of Title ~s) 18; 40                      United States Code, Section (s) 111(a)(1), 2; 231(a)(3),2; 1512(c)(2);
                                                                                                                    1752(a)(l) and 2; 510~(e)(2)
❑     in violation of the conditions of his or her pretrial release imposed by the court.

❑     in violation of the conditions of his or her supervision imposed by the court.
The defendant has now:
 G~ duly waived arrival of process.
[~  duly waived identity hearing before me on February 16, 2021
 I~ duly waived preliminary hearing before me on February 16, 2021 but requested same in charging district
 ❑  had a preliminary hearing before me on                                               ,and it appears that there is probable cause
    to believe that the offense so charged has been committed and that the defendant has committed it.
❑ had an identity hearing before me on                                          ,and it appears that the defendant is the person
    named as charged, and:
    ❑ Bail has been set at $                                   but has not been posted.
    ❑ No bail has been set.
    J
    L~J Permanent detention has been ordered.
    ❑ Temporary detention has been ordered.
February 17, 2021
Date                                                  Un'     tates Magistrate Judge
                                                                       RETURN
Received this commitment and designated prisoner on                                                        ,and on                            ,
committed him to                                                                                  and left with the custodian at the same time
a certified copy of the within temporary commitment.
                                                              United States Marshal, Central District of California

Date                                                          Deputy

M-15(01/09)                                   FINAL COMMITMENT AND WARRANT OF REMOVAL
